NUMBER 13-13-00231-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

MILTON GONZALEZ,                                                           Appellant,


                                           v.


THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
                        Memorandum Opinion
     Before Chief Justice Valdez and Justices Garza and Longoria

      Appellant, Milton Gonzalez, was charged with a robbery offense that allegedly

occurred at an HEB grocery store in Nueces County, Texas. See TEX. PENAL CODE ANN.

§ 29.02 (West, Westlaw through 2013 3d C.S.). At a bench trial, appellant did not contest
the theft component of the charge, but he did deny causing anyone to suffer any injury.

See id.   There was conflicting evidence about whether appellant punched a loss

prevention officer for HEB as he was trying to escape with the merchandise. The trial

court found appellant guilty and sentenced him to five years in prison. Appellant’s court-

appointed counsel has filed an Anders brief. See Anders v. California, 386 U.S. 738, 744

(1967). We affirm.

                                     I. ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that her review of the

record yielded no grounds of error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014), appellant’s

counsel carefully discussed why, under controlling authority and based on the record,

there is no reversible error in the trial court’s judgment. Counsel has informed this Court,

in writing, that counsel has: (1) notified the appellant that counsel has filed an Anders

brief and a motion to withdraw; (2) provided the appellant with a copy of the pleadings;



                                             2
(3) informed the appellant of his rights to file a pro se response and to review the record

preparatory to filing that response; and (4) provided the appellant with a copy of the

appellate record. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319; Stafford, 813

S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

         More than a reasonable amount of time has elapsed since counsel certified in

writing that she has provided appellant with a copy of the appellate record and motion to

withdraw, and appellant has not filed a pro se response. The State has also not filed a

brief.

                                  II. INDEPENDENT REVIEW

         Upon receiving an Anders brief, the Court must conduct a full examination of all

the proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488

U.S. 75, 80 (1988). The Court has two options when an Anders brief and a motion to

withdraw are filed. After reviewing the entire record, the Court may (1) determine that the

appeal is wholly frivolous and issue an opinion explaining that it finds no reversible error

or (2) determine that there are arguable grounds for appeal and remand the case to the

trial court for appointment of new appellate counsel. Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). If the Court finds arguable grounds for appeal, it may not

review those grounds until after new counsel has briefed those issues on appeal. Id.

         The Court has reviewed the entire record, counsel’s brief, and counsel’s motion to

withdraw, and the Court has found nothing that would arguably support an appeal. See

id. at 827–28 (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirement of Texas Rule of Appellate



                                             3
Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no reversible error in the record.

Accordingly, the Court affirms the trial court’s judgment.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked the Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)).                  The Court grants

counsel’s motion to withdraw. Within five days of the date of the Court’s opinion, counsel

is ordered to send a copy of this opinion and the Court’s judgment to appellant and to

advise him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4;

see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).1


                                                           NORA L. LONGORIA
                                                           Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of October, 2014.


        1  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this memorandum opinion or the date when the Court overrules
the last timely motion for rehearing or timely motion for en banc reconsideration. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the Clerk of the Texas
Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                      4